Citation Nr: 1747505	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-37 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for chronic lumbar strain.  

2.  Entitlement to an initial rating in excess of 10 percent for eczema.

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea and insomnia.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Coast Guard from July 1982 to June 2006.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted service connection and assigned initial ratings for chronic lumbar strain, rated at 10 percent, and eczema, rated at 0 percent, both effective February 19, 2008 (date of claim).  

In August 2015, the Veteran testified at a hearing before a Veterans Law Judge in Columbia, South Carolina.  The hearing transcript has been associated with the claims file.  

In May 2016, the Board remanded the claims on appeal for additional development.  The Board also remanded the issue of entitlement to service connection for migraine headaches.  In an April 2017 rating decision, the RO granted service connection for migraine headaches with an evaluation of 10 percent, effective February 19, 2008.  Thus, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Additionally, in an April 2017 rating decision, the RO increased the ratings of chronic lumbar strain to 40 percent and eczema to 10 percent, both effective February 19, 2008.  As the increased ratings awarded did not represent a total grant of the benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In August 2017, the Veteran was notified by letter that the Veterans Law Judge who conducted the August 2015 hearing was no longer employed by the Board.  He was afforded the opportunity to have another hearing with the Board; however, in a statement received that same month, the Veteran responded that he did not want another Board hearing.  

Regarding the claim for service connection for a sleep disorder, although the claim was adjudicated as one for service connection for sleep apnea, the evidence of record suggests the Veteran may have other sleep disorders other than sleep apnea.  Accordingly, the Board has recharacterized the issue to more broadly include entitlement to service connection for a sleep disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Regarding the claim for TDIU, the record reflects that the Veteran has indicated he is unemployable as a result of his service-connected chronic lumbar strain and other disabilities.  See, e.g., July 2009 VA examination and August 2015 Board hearing testimony.  As such, the Board finds that entitlement to a TDIU has been raised by the evidence of record and has re-characterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issue of entitlement to service connection for a sleep disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, impairment due to the Veteran's chronic lumbar strain has been manifested by forward flexion of the thoracolumbar spine 30 degrees or less; ankylosis has not been manifested; separately ratable neurological symptoms have not been found; and incapacitating episodes having at total duration of at least 1 week in the past 12 months were not shown.  


2.  Throughout the appeal period, the Veteran's eczema involved less than 20 percent of total body surface area and less than 20 percent of exposed surface area, and did not require systemic treatment or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for the Veteran's service-connected chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71(a), Diagnostic Code 5237 (2016).

2.  The criteria for an initial rating in excess of 10 percent for the Veteran's service- connected eczema have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and private treatment records were obtained, to the extent available.  

The Veteran was afforded VA examinations for his back and eczema in July 2008, July 2009, and March 2017.  During the Veteran's August 2015 Board hearing, the Veteran asserted that he was upset with the way the VA examiner handled his July 2009 VA examination for his eczema.  The Veteran felt that he was not fully examined for his skin condition.  However, the Veteran was afforded another VA examination in March 2017.  The VA examinations in July 2008, July 2009, and March 2017 all considered together as a whole are thorough, fully descriptive, and take into account the Veteran's complaints of symptoms.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations regarding the claim for an increased rating for his eczema.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

II.  Factual Background, Legal Criteria, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

A. Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required. See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

1.  Increased Rating for Chronic Lumbar Strain

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59;  Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses, are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Here, the Veteran is currently seeking an initial rating in excess of 40 percent for his service-connected chronic lumbar strain.  He is currently rated under 38 C.F.R. § 4.71, Diagnostic Code (DC) 5237 for his disability.  

The General Rating Formula for Disease and Injuries of the Spine is laid out in 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243 (2016).  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71(a) (2016). 

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71(a) (2016), Diagnostic Codes 5235-5243 (2016). 

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note (1) provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71(a) (2016), Diagnostic Code 5243 (2016).

The Veteran was afforded a VA examination for his spine in July 2008.  The VA examiner diagnosed the Veteran with chronic lumbar strain.  The Veteran reported that his back pain began in 1988 when he fell onto a radiator and was medically evacuated off of the ship that he was on while he was in service.  He never had any back surgery, but he took injections in his back to help.  The back pain was constant, but it did not radiate.  Although he used a brace, he did not use a crutch or cane.  He used a transcutaneous electrical nerve stimulation (TENS) unit, which also helped with the pain.  However, the medications, Skelaxin and Naproxen, that he took did not help.  He had numbness and weakness in the right leg affecting the entire leg with the pain.  He did not have incontinence, erectile dysfunction, or physician prescribed bed rest for the last year.  With regard to activities of daily living, the Veteran was unable to lift more than a grocery bag, unable to walk more than 25 to 30 minutes, unable to stand more than 20 minutes, and unable to sit more than 15 to 20 minutes.  His back pain flare-ups occurred two times a month and lasted for 45 minutes.  During the flare-ups, he was unable to do any physical activity.  

Upon physical examination of the lumbar spine, curvature and posture were normal.  He did not have tenderness to palpation of the spinal or paraspinal processes.  His spasms were not palpated.  On range of motion, forward flexion was to 90 degrees with pain from 40 to 90 degrees, right and left lateral flexion were to 30 degrees with pain at 30 degrees, extension was to 20 degrees with pain at 20 degrees, and left lateral rotation was to 45 degrees with pain at 45 degrees.  No other DeLuca factors were noted, as the examiner indicated that the Veteran's joints were not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.

In December 2008, the Veteran was seen by his private healthcare provider.  It was noted that the Veteran had constant back pain.  He used a TENS unit and a back brace.  His pain was aggravated when bending or lifting.  It was noted that the Veteran received epidural steroid injections in his back for pain relief.  However, the pain still persisted in the lower back.  Upon examination, the Veteran's range of motion was limited with 20 degrees extension and 55 degrees of forward flexion.  The Veteran had muscle spasms and guarding.  The Veteran was diagnosed with lumbar facet arthropathy and muscle spasms.  

In July 2009, the Veteran was afforded another VA examination for his back.  The VA examiner observed that the Veteran walked with a slow gait, limped, and used a cane for assistance.  The Veteran was diagnosed with chronic lumbosacral strain.  X-rays revealed a normal lumbar spine.  The Veteran had back pain every day with flare-ups occurring three times every one to two months for 30 to 45 minutes.  During flare-ups, he was unable to do any activities.  Although the Veteran had weakness in his back, he did not have numbness.  The pain radiated to the bilateral buttocks.  He denied incontinence.  He had one episode of physician-directed bedrest in the last year.  The Veteran had a good response to the lumbar facet injections and epidural injections that he received for his back pain.  The Veteran used a TENS unit to relieve pain.  He also used a cane and a back brace to help with the pain.  He did not use crutches.  The Veteran took Tylenol, which did not help.  He reported being unemployed secondary partly due to this condition.

On physical examination of the lumbosacral spine, curvature and posture were normal.  There were no palpable spasms.  There was no pain or tenderness to palpation of the paraspinal processes.  The VA examiner observed that the Veteran walked with a slow gait, had a limp, and used a cane for assistance.  On range of motion, the Veteran had forward flexion to 0 degrees, extension to 5 degrees, right and left laterally flex to 20 degrees, and right and left laterally rotate to 5 degrees, all with pain and positive DeLuca.  There was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  

In July 2009, the Veteran submitted a letter dated that same month from his private physician, Dr. J.E.N.  Dr. J.E.N. reported that he had been treating the Veteran for neck pain, low back pain, and leg pain since May 28, 2008.  The Veteran received lumbar facet injections and lumbar epidural injections.  He experienced left knee pain with standing and walking.  His knee pain resulted in altered biomechanical gait and exacerbated his low back pain.  The Veteran was instructed to continue palliative treatment with steroid injections, not to exceed six per year, as well as knee viscosupplementation series with hyaluronic acid.  

In December 2009, the Veteran submitted another letter from Dr. J.E.N. dated October 2009.  Dr. J.E.N. reported that he had been treating the Veteran since May 2008 for his chronic low back pain and knee pain, and diagnosed lumbar face arthropathy, lumbar disc displacement, muscle spasms, and osteoarthrosis.  The Veteran's medical records indicated that he had a normal gait; however, the Veteran required the use of a cane at times with his knee and lower back.  

Additional VA treatment and private treatment records show that throughout the majority of the entire appeal period, the Veteran has had chronic back pain and received steroid injections to help with his pain.  The Veteran also used a cane and a back brace for his condition.  VA treatment records and private treatment records also reveal that the Veteran sometimes threw his back out.  For example, in October 2008 during a primary care evaluation at a VA outpatient clinic, the Veteran reported that he fell after his back gave out.  

During his hearing before the Board in August 2015, the Veteran testified that he walked with a cane because his back would tighten up or completely go out.  He had muscle spasms happen usually early in the morning or late at night.  His back would tighten up and he would have to lay there.  The Veteran wore a back brace and received injections for his back.  

In January 2016, the Veteran went to physical therapy for his back condition.  The Veteran had decreased range of motion, increased pain, and his posture and gait were impaired.  The Veteran had chronic lower back pain.  Sometimes, the Veteran's legs would get numb.  The Veteran reported that he fell recently while getting out of the shower and pulled his groin.  The private physician noted that the Veteran would benefit from skilled therapy.  

The Veteran was afforded a VA examination for his spine in March 2017.  The Veteran was diagnosed with lumbosacral strain.  The Veteran reported constant pain across the low back and constant pain radiating down the lateral left thigh to the knee.  The Veteran reported that he had arthritis in his knees, but this was not evaluated, as it was outside the scope of evaluation.  He also reported constant radiation down the lateral left thigh.  However, the diagnosis of radiculopathy or IVDS could not be made due to lack of objective neurological findings.  The Veteran received 3 epidural injections per year.  He took Tramadol 2 to 3 times per day.  He used a TENS unit and hot packs when needed.  He wore a back brace when his back pain increased.  He also had undergone physical therapy in the past.  His lumbar spine x-ray was unremarkable.  

Additionally, the Veteran reported flare-ups of the thoracolumbar spine.  A flare-up occurred when his back locked preventing him from moving due to increased pain.  This occurred 5 to 6 times per year.  His back locked up when he turned his trunk suddenly or bent too far.  Due to the Veteran's back problems, he limited his walking distance and standing time.  He used a cane at all times and when his pain was worse, he used a walker.  On initial range of motion, forward flexion was to 24 degrees, extension was to 5 degrees, right lateral flexion was to 9 degrees, left lateral flexion was to 11 degrees, right lateral rotation was to 13 degrees, and left lateral rotation was to 10 degrees.  The Veteran's range of motion contributed to functional loss in that he had an extremely limited range of motion in all planes, which prevented him from performing multiple usual daily activities.  The pain caused functional loss.  Pain was exhibited in all ranges of motion.  The Veteran had severe localized tenderness or pain on palpation of the joint or associated tissue of the back in the low lumbosacral paraspinal area due to lumbosacral strain.   There was evidence of pain with weight bearing.  The Veteran was not able to perform repetitive-use testing because his pain level limited his ability to comfortably perform repetitive range of motion testing.  The examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  The Veteran had palpable muscle spasms across the lower lumbar area, which resulted in abnormal gait or abnormal spine contour.  The Veteran had localized tenderness and guarding that did not result in abnormal gait or abnormal spinal contour.  The Veteran limited all spinal motions due to aggravation of pain.  The Veteran had less movement than normal and disturbance of locomotion.  The Veteran did not have radiculopathy.  The Veteran did not have ankylosis.  He also did not have any other neurologic abnormalities, such as bowel or bladder problems.  He did not have IVDS.  The Veteran constantly used a cane and occasionally used a walker when his back pain was more severe.

Based on the foregoing evidence of record, the Board finds that it has not been shown that at any point during the appeal period the Veteran's chronic lumbar strain has been manifested by unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  Consequently, the next higher (50 percent) rating under these criteria is not warranted.  38 C.F.R. § 4.71(a), Diagnostic Codes 5237, 5242 (2016).  The rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation. See 68 Fed. Reg. 51454-55 (Aug. 27, 2003).  Additional factors that could provide a basis for an increase have been considered.  However, it is not shown that the Veteran has any functional loss beyond that being compensated.  VA and private treatment records revealed that the Veteran had chronic back pain, which he received steroid injections to help ease the pain.  The Veteran also used a cane and sometimes a walker.  The Veteran had muscle spasms and guarding.  Sometimes, the Veteran's back would give out.  According to a July 2009 VA examination, the Veteran's back pain flared-up three times every one to two months every 30 to 45 minutes.  He was unable to do activities when his flare-ups occurred.  The Veteran reported that he had one episode of physician assisted bedrest within the last year.  However, it was not noted during this examination that the Veteran had ankylosis or IVDS.  During his July 2009 VA examination, on range of motion testing, his forward flexion was to 0 degrees.  On the Veteran's most recent VA examination in March 2017, it was noted that the Veteran had functional loss, which prevented him from performing multiple usual daily activities.  On range of motion, the Veteran's forward flexion was to 24 degrees.  The VA examiner noted that the Veteran did not have ankylosis or IVDS.  Furthermore, other medical records did not show that the Veteran had ankylosis or IVDS.  It is clear that the rating assigned contemplates the Veteran's degree of impairment.  

The Board has also considered whether the Veteran suffers from any neurological symptoms that would warrant a separate compensable rating.  Although the record reflects that the Veteran reported numbness in his legs and radiating pain, the Veteran has not been diagnosed with radiculopathy or any other neurologic abnormalities (such as bowel or bladder problems/pathologic reflexes).  Significantly, on the March 2017 VA examination, radiculopathy was not found due to lack of objective neurological findings.  Accordingly, neurological symptoms warranting a separate compensable rating are not shown.

The Veteran's disability also does not warrant a rating in excess of 40 percent based on incapacitating episodes.  Although the Veteran reported that he had an episode of physician-directed bedrest during his July 2009 VA examination, he was not diagnosed with intervertebral disc syndrome.  Also, IVDS was not diagnosed during the Veteran's March 2017 VA examination or during the course of his medical treatment for the lumbar spine.  Furthermore, the evidence of record does not show that the Veteran has had incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  38 C.F.R. § 4.71(a), DC 5243. 

In summary, and on close review of the entire record, the Board found no other potentially applicable diagnostic code that would provide for a higher (in excess of 40 percent) schedular rating for the Veteran's service-connected chronic lumbar strain at any point during the appeal period.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

2.  Increased Rating for Eczema

The Veteran's service-connected eczema is rated 10 percent under Diagnostic Code (DC) 7806.  38 C.F.R. § 4.118 (2016).  Diagnostic Code 7806 provides that where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a noncompensable evaluation is warranted.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs required for a total duration of less than six-weeks during the past 12-month period, a 10 percent rating is assigned.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  The U.S. Court of Appeals for Veterans Claims (Court) held that topical use of corticosteroids constituted systemic therapy under this diagnostic code.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  The Federal Circuit, however, reversed the decision by the Court.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  In reversing, the Federal Circuit agreed with the Secretary that the Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  Id.  The Federal Circuit noted that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  Id.  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.'"  Id.; see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1865 (32d ed. 2012).  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

The Veteran was afforded a VA examination for his eczema in July 2008.  He reported that his eczema first appeared in 1989 in his groin and lateral thorax.  He used over the counter cream and prescribed cortisone cream as needed.  The Veteran said he had a constant itchy rash in those areas with symptoms worsening when he was sweaty.  On examination of the skin, the VA examiner noted that there was no rash on the lateral thorax.  The Veteran had a mild rash in the groin area that represented 0 percent of exposed skin and less than 1 percent of the entire body.  The rash was superficial.  There was no discharge and it was a mild, non-raised rash.  

In December 2008, the Veteran submitted a letter dated the prior month from his private dermatologist, Dr. E.A.K.  Dr. E.A.K. noted that he had last seen the Veteran in his office in November 2008.  Upon examination, the dermatologist noted eczematous patches that involved his back and proximal lower extremities.  Dr. E.A.K estimated that between 10 to 12 percent of the Veteran's total body surface area was affected by eczema.  He prescribed Triamcinolone cream and encouraged the Veteran to use a mild cleanser, such as Dove, and a moisturizer such as Cetaphil cream.  

In July 2009, the Veteran was afforded a VA examination for his eczema.  It affected his back and bilateral thighs near the groin.  Occasionally, it affected the bilateral arms and buttocks.  It was constant.  He used Dove soap and Cetaphil cream with partial relief.  He also used triamcinolone cream with partial relief.  He reported it was pruritic and ice cold showers helped as well.  On physical examination of the skin, the Veteran had hyperpigmentation only in the bilateral inner thighs near the groin area.  There were no rashes, lesions, inflammatory or infectious processes present.  It represented less than 1 percent of the entire body and 0 percent exposed.  There were no other rashes or lesions noted to the back, arms, or buttocks.  The Veteran had eczema in the groin area only.  

In August 2010, the Veteran submitted a private treatment record from another private dermatologist, Dr. E.K.  The Veteran reported having a long history of eczematous dermatitis, which he had tried to treat with numerous topical medications that were not effective.  It was very pruritic and he experienced significant discomfort because of this.  The Veteran had lesions of concern on his scrotum.  He was getting more of these.  Physical examination of the scalp, face, neck, trunk, bilateral upper and lower extremities, palms, soles, and nails revealed diffuse xerosis covering the entire body.  The Veteran had erythematous, eczematous papules on the bilateral forearms, areas on the trunk, and upper and lower extremities.  There was approximately 12 to 20 percent of body surface area covered.  The dermatologist diagnosed xerosis with eczematous dermatitis and prescribed Triamcinolone 0.1 percent cream.  The dermatologist instructed the Veteran to apply the cream to the affected areas in addition to CeraVe cream, and recommended that he take over-the-counter medicine for the itching.  

At the August 2015 Board hearing, the Veteran testified that his eczema had worsened and spread down to his groin area.  He used cream every day.  

In March 2017, the Veteran was afforded a VA examination for his skin condition, which was diagnosed as eczema.  Per medical history, the Veteran developed a skin rash in the 1980's while in the military.  A VA rating decision on September 2008 determined his eczema was service-connected.  The skin condition persisted to the present time.  The Veteran currently used 1 percent of topical steroid cream applied 2 times daily.  The Veteran did not have any scarring or disfigurement of the head, face or neck due to his skin condition.  He did not have any benign or malignant skin neoplasms nor did he have any systemic manifestations due to his skin condition.  In regards to treatment, the Veteran used oral or topical medications in the past 12 months for his skin condition.  He took hydroxyzine 50mg at bedtime.  The Veteran also used topical corticosteroids constantly or nearly constant for his eczema.  He applied a 1 percent topical steroid cream 2 times daily to his skin.  In the past 12 months, the Veteran did not have any treatments or procedures other than systemic or topical medications for exfoliative dermatitis or papulosquamous disorders.  The Veteran did not use systemic corticosteroids or other immunosuppressive medications.  Additionally, the Veteran did not have any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema, multiforme, or toxic epidermal necrolysis.  The Veteran's eczema covered 5 to less than 20 percent of the his total body area.  It did not cover any of his exposed body area, such as his hands, face, and neck.  The eczema appeared on the Veteran's chest, abdomen, back, right and left upper arm, groin, right and left thigh, and right lower leg as patches of red dry areas.  The Veteran did not have any benign or malignant neoplasm or metastases related to his skin condition.  His skin conditions impacted his ability to work.  He had episodes of pruritus that caused him to scratch his skin vigorously leading to open bleeding.   

The Veteran is seeking a rating in excess of 10 percent for his service-connected eczema.  However, based on a review of the evidence of record, it has not been shown the a rating in excess of 10 percent is warranted during the appeal period.  First, the Veteran's eczema did not cover 20 percent or more of the Veteran's entire body or 20 percent or more of the exposed affected areas.  For example, on the July 2008 VA examination, it was noted that the Veteran's eczema only covered 0 percent of exposed skin and less than 1 percent of the entire body area.  The Veteran used cortisone cream as needed.  In December 2008, the Veteran's private dermatologist, Dr. E.A.K., estimated that between 10 to 12 percent of the Veteran's body surface area was affected by eczema.  In August 2010, another private dermatologist, Dr. E.K., estimated that approximately 12 to 20 percent of the Veteran's body surface was covered with eczema.  He had it on his bilateral forearms, areas on the trunk, and upper and lower extremities.  The Veteran had tried numerous topical medications, which had not been effective.  He also reported itching.  The Veteran also had xerosis covering the entire body.  The Veteran was prescribed Triamcinolone cream.  In the March 2017 VA examination report, the VA examiner estimated that the Veteran's eczema covered 5 to less than 20 percent of the Veteran's total body area.  The Veteran had episodes of pruritus that caused him to scratch his skin vigorously, leading to bleeding.  It did not cover the Veteran's exposed body area, such as his hands, face, and neck.

Although the August 2010 private dermatologist examination estimated that the Veteran had 12 to 20 percent of his body surface covered with eczema, this is not consistent with the rest of the medical record.  All of the examinations, except for the one in August 2010, show that the Veteran's eczema covered less than 20 percent of his body surface.  Therefore, the overall disability picture is more closely approximated with the 10 percent rating currently assigned.

Also, as indicated by the evidence of record, the Veteran did not use systemic corticosteroids or other immunosuppressive medications.  Throughout the period on appeal, he continuously used topical creams for his skin condition.  On the Veteran's March 2017 VA examination, the examiner noted that the Veteran constantly used topical corticosteroids for his eczema, but did not use systemic corticosteroids or other immunosuppressive medications.  Further, it does not appear that the Veteran's constant use of topical creams for his eczema amounts to systemic therapy pertaining to or affecting the body as a whole.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  Instead, it appears from the description of the treatment, with no evidence to the contrary, that his treatment is wholly local in nature.

The Board has considered whether a higher rating is warranted under any other potentially applicable Diagnostic Codes under 38 C.F.R. § 4.118.  However, the Veteran did not have any scarring or disfigurement of the head, face, or neck due to his skin condition.  The Veteran did not have benign or malignant skin neoplasms.  Rather, the Veteran's skin disability more closely approximates the ratings under the diagnostic code for dermatitis or eczema.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  

Also, the Board has considered whether staged ratings are appropriate.  Due to the fact that the level of severity of the Veteran's disability has as a whole remained constant, the Board does not find the need to assign a staged rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

In conclusion, a rating in excess of 10 percent for the Veteran's service-connected eczema is not warranted.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating in excess of 40 percent is denied for chronic lumbar strain.  

An initial rating in excess of 10 percent is denied for eczema.  

REMAND

Sleep Apnea

The Veteran seeks service connection for a sleep disorder, to include sleep apnea and insomnia.  It is his contention that he had sleep apnea while he was in the U.S. Coast Guard, but he never realized what it was.  See September 2017 correspondence.  He asserts that he was diagnosed with sleep apnea after leaving the Coast Guard and got a continuous positive airway pressure (CPAP) machine. See August 2015 Hearing Testimony.  

The Veteran's service treatment records are silent of any complaints, findings, symptoms or diagnosis of sleep apnea or any other sleeping problems.  For example, the February 1982 Report of Medical Examination (enlistment) did not note that the Veteran had any problems with sleeping.  The May 1985 Report of Medical Examination and History also did not reveal that the Veteran had problems with sleeping.  On the March 1994 Report of Medical History, the Veteran indicated that he did not have frequent trouble sleeping.  Finally, the Veteran's February 2006 Report of Medical Examination (retirement) was also silent for any signs of sleep issues.  

VA treatment records show that it was not until around 2008 that the Veteran began having problems with sleeping.  In a November 2008 VA mental health assessment, it was noted that the Veteran had poor sleep.  The Veteran was diagnosed with various psychiatric conditions, such as major depressive disorder, PTSD, and panic disorder with agoraphobia.  

In July 2009, the Veteran participated in a sleep study at a VA medical center.  The impression was that the Veteran probably had position dependent obstructive sleep apnea.  However, in an August 2009 note, the same doctor who performed the sleep study concluded that the sleep study did not show obstructive sleep apnea, but it did show that the Veteran had problems with snoring and a few apneas.  The VA doctor also concluded that the Veteran had poor sleep hygiene.  VA treatment records also revealed that the Veteran used a CPAP.  
In December 2010, the Veteran participated in another sleep study.  The impression was that the Veteran mainly had insomnia, posttraumatic stress disorder (PTSD), and nightmares.  The VA doctor opined that the Veteran did not meet the diagnostic criteria for obstructive sleep apnea and did not have REM sleep behavior disorder (RBD).  

In March 2017, the Veteran was provided a VA examination for his claimed sleep apnea.  The Veteran was not diagnosed with sleep apnea.  Per medical history, the Veteran stated he had a sleep disorder, which began when he was in the military in the 1980s.  VA records recorded a diagnosis of sleep apnea dated 2009.  The Veteran was seen in the VA Sleep Disorder clinic in 2010.  The VA doctor wrote that a sleep study did not show sleep apnea, but the Veteran's history was consistent with sleep apnea.  The Veteran underwent a sleep study in 2009, but the study did not fit the criteria for sleep apnea.  The Veteran took hydroxyzine 50mg nightly for his sleep disorder condition.  The VA examiner concluded that there was insufficient evidence "to support a diagnosis for the claim of [sleep apnea] at this time," and opined that the Veteran's claimed obstructive sleep apnea was less likely than not incurred in, caused by or had its onset during any period of service, or was otherwise related to such periods of service.  The examiner explained that the Veteran's medical records were reviewed and the Veteran had a sleep study in July 2009 that showed no obstructive sleep apnea, but did show snoring and a few apneas.  

In September 2015, the Veteran submitted statements from his wife and former military comrade, C.T.R.  C.T.R. stated that he had witnessed several episodes of the Veteran's periods of apnea and loud snoring.  C.T.R. believed that the Veteran had sleep apnea while in service.  The Veteran's wife stated that she had never known the Veteran to have had a restful night since they have been together.  The Veteran's wife believed that the Veteran's apnea was related to his chronic sinus and frequent migraine issues.  

In light of the foregoing, the RO should obtain a VA examination to determine whether, based on the medical evidence of record, the Veteran has a sleep disorder other than sleep apnea.  For example, in a December 2010 sleep study, the Veteran was diagnosed with insomnia.  Also, the Board notes that the Veteran has been currently service-connected for PTSD and anxiety disorder with obsessive-compulsive and somatization disorder.  The examiner must therefore answer whether the claimed sleep condition is a distinct disability from the PTSD and, if so, whether it is proximately caused or aggravated by the PTSD.  Thereafter, the claim of entitlement to service connection for a sleep condition should be readjudicated and consideration should be afforded as to whether the condition is considered secondary to service-connected PTSD.  See 38 C.F.R. § 3.310 (2016).  If service connection is granted, in assigning a disability rating the RO should be cognizant of the rules against pyramiding.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (indicating that "[t]he critical element is that none of the symptomatology for any... conditions is duplicative of or overlapping with the symptomatology of the other... conditions.").  Additionally, claims have been made that the Veteran's sleep disorder could be related to his service-connected seasonal sinusitis and migraine headaches.  Therefore, the VA examination should also address whether the Veteran's sleep disorder is proximately caused or aggravated by the his service-connected sinusitis and migraines.  

TDIU

As noted above in the Introduction, the issue of entitlement to a TDIU has been raised and is part of the Veteran's appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, this issue has not been addressed by the AOJ in the first instance.  On remand, the Veteran should be provided appropriate notice of what is required to substantiate a claim for TDIU, and invited to submit VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

Accordingly, the case is REMANDED for the following actions:

1.  Complete any appropriate notice and assistance for the claim for TDIU.  Request that the Veteran complete and submit VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his sleep problems, other than sleep apnea.  If possible, the examination should be conducted by a psychologist and/or a somnologist as the Veteran's sleep problems appear to be intertwined with his PTSD.  All necessary tests should be performed.  The record, including a copy of this remand, must be made available to and reviewed by the examiner.

The examiner is to provide a diagnosis for the Veteran's sleep problems, other than sleep apnea.  It should be noted that the claims file contains a diagnosis of insomnia, however if an additional disorder is found, it should be identified.  The examiner is to address the following:

(A)  Whether the Veteran's sleep problem is a distinct disability from his PTSD.

(B)  If it is a distinct disability, the examiner must answer whether it is at least as likely as not (a 50 percent or greater probability) that the sleep problem is proximately caused by the Veteran's service-connected PTSD, sinusitis, and/or migraine headaches.  

(C)  If it is a distinct disability, the examiner must answer whether it is at least as likely as not (a 50 percent or greater probability) that the sleep problem is aggravated (worsened beyond its natural progression) by the Veteran's service-connected PTSD, sinusitis, and/or migraine headaches.  If aggravation is found, then to the extent possible, the examiner should attempt to establish a baseline level of severity of the sleep problem prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(D)  If it is a distinct disability and the VA examiner has determine that it is not caused or aggravated by the Veteran's service-connected PTSD, sinusitis, and/or migraine headaches, then the examiner must answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep problem is related to his in-service activities.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim, to include the issue of entitlement to TDIU.  If any of the issues remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


